Detailed Action
Response to Arguments
Per Applicant’s amendment to the drawings (introduction of figure 5), the objection to the drawings is withdrawn.
Per Applicant’s amendment to the specification (items 1 – 4 of specification objections of non-final rejection mailed 17 February 2021), the objections to the specification are withdrawn.
Per Applicant’s amendment to claims 1, 2, and 5 (items 1 – 5 of claim objections of non-final rejection mailed 17 February 2021), the objections to the claims are withdrawn.
Per Applicant’s amendment to claims 1 and 2 (items 1 – 5 of 112(b) claim rejections of non-final rejection mailed 17 February 2021), the lack of antecedent basis rejections for claims 1 and 2 and by dependence claims 3 – 7 are withdrawn.

Allowable Subject Matter
Claims 1 – 7 are allowed for the reasons stated in the Non Final Rejection mailed 2/17/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774        
                                                                                                                                                                                                /ANSHU BHATIA/Primary Examiner, Art Unit 1774